
	
		II
		110th CONGRESS
		1st Session
		S. 1979
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Reed (for himself,
			 Mrs. Murray, Mr. Obama, and Mr.
			 Brown) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for school improvement, comprehensive, high-quality multi-year
		  induction and mentoring for new teachers, and professional development for
		  experienced teachers, and for other purposes.
	
	
		1.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Teacher quality
			 is the single most important factor influencing student learning and
			 achievement.
				(2)Studies have
			 found that 40 to 90 percent of the difference in student test scores can be
			 attributed to teacher quality.
				(3)New teachers, not
			 just those in hard-to-staff schools, face such challenging working conditions
			 that nearly half leave the profession within their first 5 years,
			 1/3 leave within their first 3 years, and 14 percent leave
			 by the end of their first year.
				(4)The rate of
			 attrition is roughly 50 percent higher in poor schools than in wealthier
			 ones.
				(5)A report by the
			 Alliance for Excellent Education estimated that the cost of replacing public
			 school teachers who have dropped out of the profession is $2,600,000,000 per
			 year.
				(6)Comprehensive
			 induction cuts attrition rates in half, and helps to develop novice teachers
			 into high-quality professionals who improve student achievement.
				(7)Research has
			 demonstrated that comprehensive, multi-year induction—such as that provided by
			 the New Teacher Center at University of California, Santa Cruz—provides a
			 return on investment ($1.66 for every $1 spent); increases the new teacher
			 retention rate (to 88 percent after 6 years in some California districts); and
			 strengthens beginning teacher effectiveness to such an extent that their
			 students demonstrate learning gains similar to those students of their more
			 veteran counterparts.
				(b)PurposesThe
			 purposes of this Act are to build capacity and grow effective teachers and
			 principals in our Nation’s schools through—
				(1)comprehensive,
			 high-quality, rigorous multi-year induction and mentoring programs for
			 beginning teachers; and
				(2)systematic,
			 sustained, coherent team-based, job-embedded professional development for
			 experienced teachers.
				3.School
			 improvementSection 1003(g)(5)
			 (20 U.S.C. 6303(g)(5)) is amended—
			(1)in subparagraph
			 (B), by striking and after the semicolon;
			(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(D)permitted to be
				used to supplement the activities required under section
				2501.
					.
			4.Local school
			 improvement activitiesTitle
			 II (20 U.S.C. 6601 et seq.) is amended by adding at the end the
			 following:
			
				EBuilding school capacity for effective
				teaching
					2501.Local school
				improvement activities
						(a)Subgrants to
				local educational agencies
							(1)In
				generalThe Secretary shall award grants to States to enable the
				States to award subgrants to local educational agencies under this part.
							(2)ReservationA
				State that receives a grant under this part shall—
								(A)reserve 95
				percent of the funds made available through the grant to make subgrants to
				local educational agencies; and
								(B)use the remainder
				of the funds for administrative activities in carrying out this part.
								(b)First
				awardIn awarding subgrants under this part, a State shall first
				award grants to local educational agencies—
							(1)that serve the
				lowest achieving schools;
							(2)that demonstrate
				the greatest need for subgrant funds; and
							(3)in which children
				counted under section 1124(c) constitute not less than 20 percent of the total
				population of children aged 5 to 17 served by the agency.
							(c)Local
				educational agency application
							(1)In
				generalTo be eligible to receive a subgrant under this part, a
				local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall include—
								(A)a description of
				how the local educational agency will assist schools identified under section
				1116(b) in implementing induction programs pursuant to subsection
				(d)(1);
								(B)a description of
				how the local educational agency will assist, pursuant to subsection (d)(2)(A),
				schools identified under section 1116(b) in implementing high-impact
				professional development;
								(C)a description of
				how the local education agency will select mentors pursuant to the requirements
				of subsection (d)(1)(A);
								(D)a description of
				how the local educational agency will assist schools identified under section
				1116(b) in providing high-quality mentoring and mentor-teacher interactions
				pursuant to subsection (d)(1)(B);
								(E)a description of
				how the local educational agency will ensure schools identified under section
				1116(b) provide protected release time for high-quality mentoring that occurs
				not less than 1.5 hours per week pursuant to subsection (d)(1)(C);
								(F)a description of
				how the local educational agency will assist schools identified under section
				1116(b) in providing ongoing, evidence-based professional development for
				mentors, principals, and administrators pursuant to subsection
				(d)(1)(D);
								(G)a description of
				how the local educational agency will assist schools identified under section
				1116(b) in using evidence-based teaching standards, formative assessments,
				teacher portfolio processes, and teacher development protocols during the
				induction process pursuant to subsection (d)(1)(E);
								(H)a description of
				how the local educational agency will evaluate the effectiveness of the
				programs and assistance provided under paragraphs (1) and (2) of subsection (d)
				and pursuant to subsection (e);
								(I)a description of
				how the local educational agency will train teachers, principals, and
				administrators pursuant to subsection (d)(2)(B);
								(J)a description of
				how the local educational agency will utilize internal teacher leaders,
				coaches, or content experts pursuant to subsection (d)(2)(C);
								(K)a description of
				how the local educational agency will ensure that the induction program
				required under subsection (d)(1) and the high-impact professional development
				required under subsection (d)(2) are integrated and aligned;
								(L)where applicable,
				a description of procedures that the local educational agency will use to
				ensure flexibility for agency and school leaders to facilitate placement of
				graduates of teaching residency programs in cohorts that facilitate
				professional collaboration among graduates of the teaching residency program,
				as well as between such graduates and mentor teachers in the receiving
				school;
								(M)a description of
				how the local education agency will target funds to schools identified under
				section 1116(b) and within its jurisdiction—
									(i)that serve the
				lowest achieving schools;
									(ii)that demonstrate
				the greatest need for subgrant funds; and
									(iii)in which not
				less than 40 percent of the students served by the school receive or are
				eligible to receive a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act (42 U.S.C. 1751 et seq.);
									(N)a description of
				how the local educational agency will ensure that the induction program
				required under subsection (d)(1) and the high-impact professional development
				required under subsection (d)(2) are integrated and aligned with the State’s
				school improvement efforts under sections 1116 and 1117; and
								(O)a description of
				how the local educational agency will include experienced administrators and
				educators, including teacher organizations, in the design and ongoing
				development, implementation, and evaluation of the induction program required
				under subsection (d)(1) and the high-impact professional development required
				under subsection (d)(2).
								(3)Joint
				development and submissionTo the extent practicable, a local
				educational agency shall jointly develop and submit such application with local
				teacher organizations.
							(d)Use of
				fundsA local educational agency that receives a subgrant under
				this part shall use the subgrant funds to improve teacher and principal quality
				through a comprehensive system of induction and professional development that
				is developed, implemented, and evaluated in collaboration with local teacher
				organizations and that addresses the needs of beginning and experienced
				teachers by providing assistance, which may be provided through the formation
				of induction and professional development support teams, to each school
				identified by such agency pursuant to subsection (c)(2)(M) to—
							(1)implement a
				comprehensive, coherent, high-quality induction program for teachers in not
				less than their first 2 years of full-time teaching that shall include—
								(A)rigorous mentor
				selection by school or local educational agency leaders with mentoring and
				instructional expertise, and which shall include requirements that the mentor
				demonstrate—
									(i)mastery of
				pedagogical and subject matter skills;
									(ii)strong
				interpersonal skills;
									(iii)exemplary
				classroom teacher skills;
									(iv)expertise in
				designing and implementing standards-based instruction;
									(v)exemplary
				knowledge about content, materials, and methods that support high standards in
				various curriculum areas;
									(vi)commitment to
				personal and professional growth and learning, such as National Board for
				Professional Teaching Standards certification;
									(vii)experience in
				relating to adult learners;
									(viii)a record of
				engaging in cooperative and collaborative projects with staff, adults, and
				administration;
									(ix)skill in
				collaboration and group dynamics;
									(x)knowledge of
				staff development practices and in-service education;
									(xi)excellent oral
				and written communication skills;
									(xii)a commitment to
				participate in professional development throughout the year to develop the
				knowledge and skills related to effective mentoring; and
									(xiii)a willingness
				to engage in formative assessment processes, including non-evaluative,
				reflective conversations with beginning teachers using evidence of classroom
				practice and student learning;
									(B)high-quality,
				intensive, ongoing mentoring and mentor-teacher interactions that—
									(i)establish and
				maintain a trustful, confidential, non-evaluative relationship with beginning
				teachers;
									(ii)matches mentors,
				to the extent applicable and practicable, with beginning teachers by grade
				level and content area;
									(iii)assist teachers
				in reflecting on and analyzing their practice and reviewing student work to
				inform instruction and enhance student achievement;
									(iv)provide
				opportunities for observation of exemplary practice, model lessons, and
				conferences with beginning teachers on-site, during, and after school
				hours;
									(v)model, as
				appropriate, innovative teaching methodologies through techniques such as team
				teaching, demonstrations, simulations, and consultations;
									(vi)act as a vehicle
				for beginning teachers to establish short- and long-term planning goals, and
				identify instructional resources and support throughout the entire school
				community; and
									(vii)provide a ratio
				of not more than 12 teachers per mentor;
									(C)school protected
				release time for high-quality mentoring and mentor-teacher interactions that
				occurs not less than 1.5 hours per week;
								(D)ongoing,
				research-based professional development for mentors, principals, and
				administrators that—
									(i)supports mentors
				in responding to each new teacher’s developmental and contextual needs and
				promotes the ongoing examination of classroom practice;
									(ii)assists mentors
				in the collection and sharing of observation data with professional teaching
				standards to help new teachers improve their practice;
									(iii)provides
				mentors with strategies for helping beginning teachers identify student needs,
				plan for differentiated instruction, and ensure equitable learning
				outcomes;
									(iv)supports the
				mentor in coaching strategically and finding solutions to challenging
				situations;
									(v)helps mentors
				bring teachers together for meaningful and responsive learning
				experiences;
									(vi)demonstrates
				models that create a collaborative learning environment in which mentors can
				develop skills, gain knowledge, and problem-solve issues of mentoring;
				and
									(vii)as applicable,
				supports principals and administrators in identifying beginning teacher
				developmental needs, selecting high-quality mentors, determining effective
				strategies to conduct teacher observations, and providing feedback in ways that
				support new teacher instructional growth; and
									(E)use of
				research-based teaching standards, formative assessments, teacher portfolio
				processes, such as the National Board for Professional Teaching Standards
				certification process, and teacher development protocols that—
									(i)guide beginning
				teachers in developing and reflecting on student learning and their teaching
				and classroom practice, including structured self-assessment and examining and
				analyzing student work;
									(ii)prepare
				beginning teachers to examine, analyze, and reflect on—
										(I)student learning
				needs, including tailoring instruction to individual and special learning
				needs;
										(II)student and
				classroom academic progress, including effective methods for monitoring and
				managing such progress;
										(III)achieving the
				goals of the school, district, and statewide curriculum;
										(IV)effective
				methods for classroom management;
										(V)representations
				of student work and curriculum-based diagnostic and performance
				assessments;
										(VI)instructional
				methods, the effectiveness of such methods, and ways to improve upon
				instructional techniques for future lessons;
										(VII)the
				effectiveness, and ways to improve, lesson planning; and
										(VIII)interaction
				with students, parents, and administrators, and ways to improve such
				interactions in order to enhance student learning;
										(iii)formulate
				professional goals to improve teaching practice, which may include developing
				an individualized induction plan;
									(iv)guide, monitor,
				and assess the progress of a teacher’s practice toward such professional
				goals;
									(v)assist teachers
				in connecting students’ prior knowledge, life experience, and interests with
				learning goals;
									(vi)promote
				self-directed, reflective learning for all students;
									(vii)engage students
				in problem solving, critical thinking, and other activities within and across
				subject matter areas and in ways that encourage students to apply them in
				real-life contexts that make the subject matter meaningful;
									(viii)use a variety
				of instructional strategies and resources to respond to students’ diverse
				needs;
									(ix)facilitate
				learning experiences that promote autonomy, interaction, and choice so students
				are able to demonstrate, articulate, and evaluate what they learn;
									(x)focus on the
				identification of students’ specific learning needs, particularly students with
				disabilities, students who are limited English proficient, students who are
				gifted and talented, and students with low literacy levels, and the tailoring
				of academic instruction to such needs;
									(xi)employ
				strategies grounded in the disciplines of teaching and learning on—
										(I)effectively
				managing a classroom; and
										(II)communicating
				and working with parents and guardians, and involving parents and guardians in
				their children’s education;
										(xii)involve an
				ongoing process of data collection and data analysis to inform teaching
				practice; and
									(xiii)is used to
				guide professional development, and not for the purpose of teacher evaluation
				or employment decisions; and
									(2)implement
				high-impact, professional development that is ongoing and sustained by—
								(A)assisting the
				school to—
									(i)develop and
				implement strong curriculum plans aligned to State standards and student
				needs;
									(ii)clarify school
				improvement goals;
									(iii)select and
				implement strategies and interventions to improve student achievement and
				teacher effectiveness;
									(iv)design, create,
				and evaluate the results of curriculum-based diagnostic and performance
				assessments;
									(v)develop and
				implement professional development plans aligned with student achievement needs
				and priority learning goals;
									(vi)allocate teacher
				and principal professional development resources and help develop the revised
				plan as related to the professional development required under section 1116(b);
				and
									(vii)make available
				opportunities for individual and team learning activities that focus on
				increasing pedagogical and content knowledge in academic subjects that are
				aligned to student learning goals;
									(B)training
				teachers, principals, and administrators in—
									(i)analyzing school,
				teacher, and student data and developing instructional supports to respond to
				such data;
									(ii)effective
				coaching strategies;
									(iii)effective
				strategies for improving and identifying the learning needs of students with
				disabilities and English language learners;
									(iv)managing the
				change process, implementing high-impact professional development, and
				leadership and interpersonal skills, including conflict management and
				consensus building;
									(v)effectively
				communicating with, working with, and involving parents in their children’s
				education; and
									(vi)effective
				classroom management skills; and
									(C)utilizing
				internal teacher leaders, coaches, or content experts to—
									(i)support classroom
				learning; and
									(ii)model effective
				collaboration skills across learning communities and access knowledge from
				peers teaching and leading at high-performing schools.
									(e)Evaluation
							(1)In
				generalBoth the induction program required under subsection
				(d)(1) and the professional development program required under subsection
				(d)(2) shall include a formal evaluation system to determine the effectiveness
				of the program on not less than—
								(A)teacher
				retention;
								(B)student learning
				gains;
								(C)teacher
				instructional practice;
								(D)student
				graduation rates, as applicable;
								(E)parent, family,
				and community involvement;
								(F)student
				attendance rates;
								(G)teacher
				satisfaction; and
								(H)student
				behavior.
								(2)Local
				educational agency and school effectivenessThe formal evaluation
				system described in paragraph (1) shall also measure the local educational
				agency’s and school’s effectiveness in—
								(A)implementing the
				rigorous mentor selection process described in subsection (d)(1)(A);
								(B)ensuring that
				school protected release time for high-quality mentoring and mentor-teacher
				interactions occurs not less than 1.5 hours per week pursuant to subsection
				(d)(1)(C);
								(C)implementing
				on-going, research-based professional development for mentors, principals, and
				administrators pursuant to subsection (d)(1)(D);
								(D)ensuring that
				mentors, teachers, and schools are using data to inform instructional
				practices;
								(E)ensuring that the
				comprehensive induction and high-quality mentoring required under subsection
				(d)(1) and the high-impact professional development required under subsection
				(d)(2) are integrated and aligned with the State’s school improvement efforts
				under sections 1116 and 1117; and
								(F)ensuring that
				research-based teaching standards, formative assessments, teacher portfolio
				processes, and teacher development protocols are used during the induction
				process pursuant to subsection (d)(1)(E).
								(3)Conduct of
				evaluationThe evaluation described in subsection (e)(1) shall be
				conducted by the State, institutions of higher education, or an external agency
				that is experienced in conducting qualitative research, and shall be developed
				in collaboration with groups such as—
								(A)experienced
				educators with track records of success in the classroom;
								(B)institutions of
				higher education involved with teacher induction and professional development
				located within the State; and
								(C)local teacher
				organizations.
								(f)Integration and
				alignmentThe comprehensive induction and high-quality mentoring
				required under subsection (d)(1) and the high-impact professional development
				required under subsection (d)(2) shall be—
							(1)integrated and
				aligned; and
							(2)aligned with the
				State’s school improvement efforts under sections 1116 and 1117.
							(g)Eligible
				entitiesThe assistance required to be provided under subsection
				(d) may be provided—
							(1)by the local
				educational agency; or
							(2)by the local
				educational agency, in collaboration with the State educational agency, an
				institution of higher education, a nonprofit organization, a teacher
				organization, an educational service agency, a teaching residency program, or
				another entity with experience in helping schools improve student
				achievement.
							(h)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $500,000,000 for fiscal
				year 2008 and such sums as may be necessary for each succeeding fiscal
				year.
						.
		5.High impact
			 professional developmentSection 9101(34) (20 U.S.C. 7801(34)) is
			 amended to read as follows:
			
				(34)Professional
				developmentThe term professional development means
				a systematic school improvement strategy that—
					(A)is designed
				to—
						(i)improve teachers’
				and principals’ effectiveness in improving student learning;
						(ii)accomplish other
				important school goals;
						(iii)foster
				collective responsibility for improved student achievement; and
						(iv)engage
				established teams of teachers, principals, and other instructional staff in
				ongoing professional development designed to support and improve their
				professional practice multiple times per week during the regular work day and
				to the extent applicable and practicable, by grade level and content area
				to—
							(I)evaluate student,
				teacher, and school learning needs through a thorough review of data on student
				achievement;
							(II)define a clear
				set of educator learning goals based on the rigorous analysis of the
				data;
							(III)achieve
				educator learning goals by implementing coherent, sustained, evidenced-based,
				and content area specific learning strategies, including lesson study,
				developing formative assessments, and peer observations;
							(IV)regularly assess
				the effectiveness in achieving identified learning goals, improving teaching,
				and assisting all students in meeting challenging State student academic
				achievement standards or other measures of student achievement; and
							(V)inform ongoing
				improvements in teaching practice and student learning;
							(B)is sustained,
				high-quality, intensive, and comprehensive;
					(C)is
				content-centered, collaborative, school-embedded, tied to practice, focused on
				student work, supported by evidence-based research, and aligned with and
				designed to help students meet challenging State academic content standards and
				challenging State student academic achievement standards;
					(D)includes
				sustained in-service activities to improve and promote strong teaching
				skills—
						(i)in the core
				academic subjects;
						(ii)to integrate
				technology into the curriculum;
						(iii)to improve
				understanding and the use of student assessments;
						(iv)to improve
				classroom management;
						(v)to address the
				identification of students’ specific learning needs, particularly students with
				disabilities, students who are limited English proficient, students who are
				gifted and talented, and students with low literacy levels, and the tailoring
				of academic instruction to such needs;
						(vi)to apply
				empirical knowledge about teaching and learning to their teaching practice and
				to their ongoing classroom assessment of students; and
						(vii)to provide
				instruction on how to work with, communicate with, and involve parents to
				foster academic achievement;
						(E)includes
				sustained training and mentoring opportunities that provide active learning and
				observational opportunities for teachers to model effective practice, review
				student work, deliver presentations, and improve lesson planning;
					(F)is supported by
				school principals, including school-based coaches, mentors, or lead teachers
				when available, who allocate time, resources, and structured facilitation to
				the learning teams;
					(G)encourages and
				supports training of teachers, principals, and administrators to effectively
				use and integrate technology—
						(i)into curricula
				and instruction, including training to improve the ability to collect, manage,
				and analyze data to improve teaching, decisionmaking, school improvement
				efforts, and accountability;
						(ii)to enhance
				learning by students with specific learning needs, particularly students with
				disabilities, students who are limited English proficient, students who are
				gifted and talented, and students with low literacy levels; and
						(iii)to improve the
				ability of teachers and administrators to communicate with, work with, and
				involve parents in their children’s education;
						(H)is focused on
				content that is aligned with challenging State student academic achievement
				standards, curricula or curriculum materials, and assessments, as well as
				related local educational agency and school improvement and instructional
				goals; and
					(I)improves the
				academic content knowledge, as well as knowledge to assess the student academic
				achievement and how to use the results of such assessments to improve
				instruction, of teachers in the subject matter or academic content areas in
				which the teachers are considered highly
				qualified.
					.
		
